Title: To George Washington from William Heath, 1 February 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West point Febry 1st 1781
                        
                        Major General Howe returned yesterday from the Jersies, I expected the Battalion Sent from the Lines under
                            the Command of Colo. Scammell would have returned with the other Troops, but the General informed me that he had nither
                            seen or heard from Colo. Scammell Upon which I immediately Sent off an express to Colo. Scammell with orders for him to
                            return with the Detachment up the receipt of the order, General Howe has Just now received a Letter from him, advising
                            that he did not arrive at Pompton untill the other detachment had come off that he has taken a position below the Jersey
                            lines and posted Guard out the several avenues leading from the Hutts, that it was the opinion of Some of the Jersey officers that his remaining in that position a few Days might have a very good tendency, that the Committee had not yet
                            gone through with the examination of the Inlistments, that probably, their decision would not be conformable to the
                            expectations of Some of the Soldiers, and that desertions might be a Consequent, for these reasons he intended to remain
                            their until he received further orders, I have therefore sent another express with discretionary orders for him to
                            return, or Stay a few Days longer as the appearance of things may require.
                        I am just informed that the Small Pox is in all places in this vicinity and at the Park of Artillery, as
                            there are Some few of the Troops who have not had it, will it not be adviseable for such as incline, to have it. I have the
                            honor to be with the greatest pride your Excellencys most obedient Servant
                        
                            W. Heath M. General
                        
                        
                            M. General
                        
                    